DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Ellen Wei, Reg. No. 64,327 on 02/16/2022.
The application has been amended as follows:
Please REPLACE CLAIMS 1, 16 AND 19 WITH THE FOLLOWING:
1. A computer system comprising:
one or more processors; and
one or more memory resources storing instructions that, when executed by the one or more processors, cause the computer system to:
determine, based on location data received from a user device of a user, a route of the user;

transmit a set of content data to the user device to cause the user device to present the one or more service routes and content corresponding to the one or more service routes of the transport service to be provided by the user, including the respective set of service parameters associated with each service route of the one or more service routes.
16. A computer-implemented method comprising:
determine, based on location data received from a user device of a user, a route of the user;
determine, based on the route of the user and historical service data associated with a transport service, one or more service routes of the transport service to be provided by the user, each service route of the one or more service routes being associated with a respective set of service parameters including an estimate of potential earnings of the user for providing services on each service route; and
transmit a set of content data to the user device to cause the user device to present the one or more service routes and content corresponding to the one or more service routes of the transport service to be provided by the user, including the respective set of service parameters associated with each service route of the one or more service routes.
19. A non-transitory computer-readable medium storing instructions that, when executed by the one or more processors of computer system, cause the computer system to:

determine, based on the route of the user and historical service data associated with a transport service, one or more service routes of the transport service to be provided by the user, each service route of the one or more service routes being associated with a respective set of service parameters including an estimate of potential earnings of the user for providing services on each service route; and
transmit a set of content data to the user device to cause the user device to present the one or more service routes and content corresponding to the one or more service routes of the transport service to be provided by the user, including the respective set of service parameters associated with each service route of the one or more service routes.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-13 and 15-21 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a computer system comprising:
one or more processors and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computer system to:
determine, based on location data received from a user device of a user, a route of the user;
determine, based on the route of the user and historical service data associated with a transport service, one or more service routes of the transport service to be provided by the user, each service route of the one or more service routes being associated with a respective set of service parameters including an estimate of potential earnings of the user for providing services on each service route; and
transmit a set of content data to the user device to cause the user device to present the one or more service routes and content corresponding to the one or more service routes of the transport service to be provided by the user, including the respective set of service parameters associated with each service route of the one or more service routes.
The elements contained in claim 16 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a computer-implemented method rather than a computer system and thus allowable for the same reasons as stated above.
The elements contained in claim 19 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a computer system and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Denise (US 8,718,926 B1) discloses an electronic direction system accesses navigation data describing at least one instance in which a direction was missed during provision of electronic navigation along a route and tracks instances in which directions have been missed based on the accessed navigation data, Denise does not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661